Citation Nr: 1138952	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-24 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, denied service connection for bilateral hearing loss and tinnitus.

This matter was previously remanded by the Board in March 2011 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The Veteran recently submitted additional evidence in support of his claim.  However, this evidence is duplicative of evidence already associated with the claims file.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Left ear hearing loss preexisted service and was not aggravated by service.

2.  Right ear hearing loss is not etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in March 2006 and August 2006 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

C.  Evidence

The Veteran's service treatment records include audiological evaluations.  The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  The Veteran underwent an enlistment examination in October 1966.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
NR
-10 (-5)
LEFT
10 (25)
-5 (5)
-10 (0)
NR
-5 (0)

During an additional examination in April 1967, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
NR
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
NR
10 (15)

Finally, the Veteran underwent a separation examination in December 1968.  He indicated that he had no present complaints, and he denied a history of hearing loss or ear trouble in a Report of Medical History.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
0
NR
5
LEFT
10
5
5
NR
5

VA treatment records show the Veteran was fitted for hearing aids in December 2003.

The Veteran was afforded a VA examination in July 2006.  The claims file was reviewed by the examiner, who noted the Veteran's history of exposure to gunfire, artillery, and vehicle noise in service.  The Veteran worked as an auto mechanic for 2 years and in sales for 30 years.  He wore no hearing protection as a mechanic.  He was exposed to some noise in his sales job, but he stated that he had a heavy curtain that reduced the noise he was exposed to, and he was mostly in an office environment.  He denied any recreation noise exposure.  He reported he first noticed his hearing loss 10 or 15 years ago.  He also reported constant bilateral tinnitus.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
45
45
LEFT
10
25
35
45
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  The examiner reviewed the claims file and indicated that the Veteran had normal hearing at the time of his enlistment examination, and at the time of his separation examination.  She opined that the Veteran's current hearing loss was less likely than not related to service, as the Veteran had normal hearing at separation and first noticed hearing loss only 10 to 15 years ago.  She cited an Institute of Medicine study which found that there was no scientific basis of delayed or late onset noise induced hearing loss.

In an August 2006 statement, the Veteran reiterated his noise exposure history, and stated that he still experienced ringing in his ears as a result of exposure to artillery and mortar noise.  An additional statement from the Veteran's wife indicated that she had known him since January 1971, and it was evident that the Veteran had difficulty hearing conversation in a small group or crowd.  He complained at the time of hearing loss and a ringing in his ears since his service in Vietnam.  His conditions had worsened over the years.

Private records dated May 2009 reflect a diagnosis of bilateral sensorineural hearing loss.  The Veteran reported a history of tinnitus dating back to 1970.

The Veteran was afforded an additional VA examination in March 2011 by the same examiner who conducted the July 2006 examination.  The Veteran reported a history of noise exposure consistent with his prior examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
50
LEFT
20
30
45
50
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The examiner opined that hearing loss was less likely than not related to noise exposure in service.  While the Veteran had some left ear hearing loss when he entered service, at separation he had normal hearing sensitivity bilaterally.  He had no complaints at the time of his separation exam.  Not only was there not a significant decrease in hearing thresholds, but there was improvement at 500 Hz bilaterally.  Moreover, a Department of Defense study concluded that there was no scientific basis for delayed or late onset noise-induced hearing loss.  However, she further specified that tinnitus was at least as likely as not related to service.  The Veteran's records document noise exposure.  According to the American Tinnitus Association, many patients who have a history of noise exposure have tinnitus, and noise is by far the most probable cause of tinnitus, which may or may not occur with hearing loss.  An additional study recently concluded that tinnitus, unlike hearing loss, can be delayed in onset.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for tinnitus is warranted.  The Veteran's records and statements confirm noise exposure in service, and the VA examiner opined in March 2011 that the Veteran's tinnitus was at least as likely as not related to service.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that tinnitus is not related to service.  

However, the overall weight of the evidence is against a finding that hearing loss was incurred in or aggravated by service.  The Board notes that left ear hearing loss was demonstrated on the Veteran's October 1966 enlistment examination.  Therefore, the presumption of sound condition does not apply for the left ear.  Moreover, as stated by the VA examiner in March 2011, there is no indication of any significant increase in any preexisting hearing loss.  Indeed, hearing thresholds at 500 Hz, where left ear hearing loss was documented, were shown to have improved at the time of the Veteran's separation from service.  In light of these improved thresholds, as well as the Veteran's documented lack of complaints at the time of separation, the VA examiner concluded that it was less likely than not that hearing loss was incurred in or aggravated by service.  Again, this opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that hearing loss is related to service.

The Board has considered the Veteran's own statements and those of his wife made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his wife is competent to render diagnoses of in-service or post-service hearing loss.  While the Veteran and his wife are certainly competent to report observable symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his hearing loss is the result of exposure to noise in Vietnam, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his wife offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between diagnosed hearing loss and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of hearing loss in service, denied any related complaints at the time of separation, and was in fact not shown to have documented complaints or diagnoses of hearing loss until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In conclusion, service connection for tinnitus has been established by the evidence.  However, the overall weight of the evidence is against awarding service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


